Case 3:18-cr-00390-VC Document 33-4 Filed 09/18/19 Page 1 of 3




                EXHIBIT 2




                          EXHIBIT 2
                        Case 3:18-cr-00390-VC Document 33-4 Filed 09/18/19 Page 2 of 3
                        United States Department of Transportation - Office of Inspector General

                                                   Memorandum of Activity
Case Number:                                        Reporting Office:                                         Type of Activity:
 I18A0170900                                        JRl-9 San Francisco                                       Interview

Date of Activity:                                   Date Report Drafted:                                      Location of Activity:
06/25/2018                                          06/28/2018                                                31 Panoramic Way Suite 201

Subject of Activity:                                Activity Conducted By (Name(s)):                          Signature:

BUSSEY, STUART                                      Reggie Lee                                                RL

On June 25, 2018, Doctor Stuart Bussey (Bussey) was interviewed by SAs Reggie Lee and Brian DuBois, U.S.
Department of Transportation-Office of Inspector General (USDOT-OIG) The interview took place at his office, 31
Panoramic Way, Suite 201 , Walnut Creek, CA. The purpose of the interview was to verify Gregory Chrisman
(Chrisman)'s response to FAA Form 8500-8 and determine if Bussey would have treated Chrisman differently with
the correct information . After the agents identified themselves and apprised Bussey of the purpose of the
interview, Bussey provided the following :

Bussey has been a physician since 1978 and conducting FAA medical examinations for over 30 years. On
average, Bussey estimated he conducted 100 FAA medical examinations per month. Bussey, who is also a pilot
himself, was very familiar with the FAA medical examinations . He explained the FAA medical examinations
process as follows:

The pilot initiates the application online via FAA MedXpress. Once the application is completed , the pilot will
schedule an appointment with an Aviation Medical Examiner (AME). The pilot provides the application
confirmation number to the AME so that the AME can access the application . During this time, the AME has the
ability to review the pilot's previous medical examinations as well. However, the pilot does not have access to their
previous applications unless they retained a hard copy. Bussey stated that unless the pilot indicates "yes," to a
particular question or a medical condition , he will not ask for clarification because it was presumed the pilot was
being honest. Once Bussey completed his portion, the application was routed to the FAA for their approval. If
further examinations were required, Bussey deferred the application to the FAA for further evaluation .

\Mien Bussey was presented with Chrisman's FAA Form 8500-8, dated Dec 12, 2017, Bussey instantly
recognized the pilot. Chrisman had been examined hours earlier that day and passed the medical examination .
Bussey stated Chrisman appeared chippy and pretty normal, and that he had been off alcohol for few years now.
SA Lee explained the VA medical disability benefit to Bussey, and provided a summary of Chrisman's medical
disability from the VA. Specifically that, VA rated Chrisman with a service connected disability of 50% for Post-
Traumatic Stress Disorder (PTSD) after Chrisman reported "feelings of survivor guilt, intrusive thoughts about
combat operations in Southwest Asia, poor sleep, sadness and depression, and problems with anger and
irritability." Upon hearing the information, Bussey replied that the medical condition for PTSD would have been an
automatic deferral to the FAA. He further stated he would've never known Chrisman was diagnosed with PTSD
since Chrisman did not indicate so on the FAA Form 8500-8.

Bussey explained that a deferral to the FAA was not an automatic rejection . Rather it allowed the FAA to review
the pilot's medical records and request additional evaluation if necessary. The FAA would authorize a special
issuance of a medical certification after the FAA deemed the pilot safe to fly .

Bussey stated that he would contact the FAA to withdraw his approval and notify them about the information he
learned . He believed the FAA would still allow Chrisman to fly for the time being, but would require Chrisman to
produce supporting documents to the FAA within 90 days.

  This report is the property of the Office of Inspector General, and is For Official Use Only. II contains sensitive law enforcement information , the use and
 dissemination of which is subject to the Privacy Act , 5 U.S.C. § 552a. This information may not be copied or disseminated without the written permission of
 the OIG, which will be granted only in accordance with the Privacy Act and the Freedom of Information Act, 5 U.S.C. § 552. Any unauthorized or unofficial
                                                    use or dissemination of this information will be penalized.
                                                                        Page 1 of 2                                Office of Inspector General - Investigations
                                                                                                                           U.S. ~~~[31o86f'sJransportation
                         Case 3:18-cr-00390-VC Document 33-4 Filed 09/18/19 Page 3 of 3
(Agent's Note : Interviewing agents requested that Bussey not disclose their meeting to Chrisman .)




                                                                             Reviewed By (Initials) : LG             Date: 07/03/2018




  This report is the property of the Office of Inspector General, and is For Official Use Only. It contains sensitive law enforcement information , the use and
 dissemination of which is subject to the Privacy Act , 5 U.S.C. § 552a. This information may not be copied or disseminated without the written permission of
 the OIG, which will be granted only in accordance with the Privacy Act and the Freedom of Information Act, 5 U.S.C. § 552. Any unauthorized or unofficial
                                                    use or dissemination of this information will be penalized.
                                                                       Page 2 of 2                                Office of Inspector General - Investigations
                                                                                                                           U.S. ~~~[31o86f'ssransportation
